Citation Nr: 1313149	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  04-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to February 1975.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the claim on appeal. 

In October 2011, the Board most recently denied the Veteran's claim, and he appealed it to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's October 2011 decision be vacated and remanded.  The appeal has now been returned to the Board for adjudication.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's dysthymic disorder preexisted active duty service and clear and unmistakable evidence demonstrates that the dysthymic disorder was not aggravated by service; and currently diagnosed dysthymic disorder, and any other currently diagnosed psychiatric disorder is not shown to be otherwise related to a disease, injury, or event in service.

CONCLUSION OF LAW

Dysthymia was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2003, as well as subsequent notice provided to the Veteran, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In May 2009, the Veteran was also advised of the manner in which disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is aware that the Veteran was not provided a separate letter regarding the Dingess requirements, but even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced representative who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) and VA medical records are in the file.  

VA was unable to obtain the Veteran's complete service treatment records, and in these cases, VA has a heightened duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's service treatment records. The RO made a formal finding, in April 2004, that the service treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that his service treatment records were unable to be obtained, and he submitted copies of the service treatment records in his possession.  These records include his enlistment and discharge physical examination, as well as some in-service treatment notes.  

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

Following the JMR, the Board requested that the Veterans Health Administration (VHA) specialist, who provided the July 2011 VHA opinion, provide a supplemental opinion.  This supplemental opinion was received in July 2012, as discussed in more detail below.  In an August 2012 letter, VA sent a letter to the Veteran and his representative indicating that he had 60 days to respond to the VHA opinion and/or send additional evidence in support of his claim.  

In September 2012, the Board received a letter from the Veteran's attorney including interrogatories for the VHA specialist, Dr. F.  He requested that the Board forward these interrogatories to Dr. F. for responses.  Alternatively, the representative requested that the Veteran would like a hearing for an opportunity to subpoena Dr. F. for questioning regarding his medical opinion.

First, with respect to the request for interrogatories, the Board has considered this request but finds no basis for permitting interrogatories to the medical specialist.  There is no VA regulatory authority for interrogatories, and it is stressed that the benefits system is non-adversarial in nature.  The Board requested the VHA opinion pursuant to 38 C.F.R. § 20.901 (2012) after determining that such opinion was necessary to allow for equitable disposition of the appeal.  Pursuant to 38 C.F.R. § 20.903, the Veteran was afforded 60 days to submit evidence and/or argument in response.  There is no provision for interrogatories to the specialist.

With respect to the request that the Veteran be afforded a hearing in order to subpoena Dr. F., the Board notes that under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  In 38 C.F.R. § 20.711 (2012), the Secretary defined the scope of this subpoena power to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing, and to aid in the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100 mile radius of the hearing.  In this instance, counsel has clearly requested subpoenas far outside the scope of the situations contemplated by the applicable regulation.  Additionally, 38 U.S.C.A. § 5711 specifically states that those authorized to use the subpoena authority "shall have the power" to exercise it.  As use of this power is by statute at the discretion of the Board, the Board chooses not to exercise its subpoena power under the circumstances.  First, the Veteran was provided notice of the VHA opinion and was provided Dr. F.'s original and supplemental opinions.  He and his representative were given 60 days to respond to the VHA opinion and supplemental opinion with additional evidence and argument.  The Board finds that the Veteran was provided many avenues for submitting additional argument and evidence to support his claim, and it denies the Veteran's request to subpoena Dr. F. for questioning at a Board hearing. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

As noted above, the Veteran's claims file was sent for a specialist's VHA opinion.  The specialist considered the Veteran's complaints as described to treating personnel, as well as the service treatment records and post-service treatment records.  Based on the foregoing, the specialist concluded that the Veteran's dysthymic disorder was not due to or aggravated by an event, disease, or injury incurred during active service.  In addition, the specialist found that the Veteran's dysthymic disorder clearly and unmistakably preexisted service and was not aggravated thereby.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  


Factual Background and Analysis

The Veteran contends that he currently has dysthymic disorder that was caused or chronically worsened by his military service.  He maintains that his depression was caused by his dissatisfaction with his career/job situation in the Air Force.  He thought that he would be placed in an administrative position, but the Air Force made him Military Police.  This depression, in the Veteran's words, led to his alcohol and drug abuse.  

Upon enlistment physical examination in July 1971, the Veteran reported a history of frequent trouble sleeping.  He denied any depression or excessive worry. 

In June 1972, the Veteran was treated for complaints of tiredness, feeling rundown, nervousness, lack of appetite, lack of sleep, and "incidental personal problems."  The treating personnel noted that the Veteran was having a problem dealing with being separated from home.  He felt isolated in service.  

In the Veteran's own report of medical history, dated in June 1974, he reported frequent trouble sleeping and depression or excessive worry.  Discharge physical examination, dated in June 1974, noted that the Veteran had depression, excessive worry, and frequent trouble sleeping "related to shift work."  

Following service, it appears that the Veteran first reported symptoms of depression in the early-2000s to a private treating physician.  

A February 2003 letter from a private chiropractor indicates that he has been treating the Veteran for the previous three years for various ailments, including depression.  He stated that the Veteran's various conditions were ongoing and opined that they more likely than not originated during service.  This chiropractor did not provide rationale for this opinion.  

In May 2003, he was afforded a VA psychiatric examination, during which he reported current, low-grade, chronic depression.  He denied participating in combat or experiencing any particular stressors.  He denied any history of psychiatric treatment such as taking medication or undergoing psychiatric treatment.  The Veteran endorsed abusing alcohol from the age of 18, used marijuana (15 years), and used cocaine (9 months), but quit all substances in November 1988.  The examiner noted a pattern in which the Veteran works really hard for a few years and then basically takes the next year or two off; he then repeats the cycle.  

The Veteran described his childhood to the examiner and related that his step father was verbally abusive to him, put him down, and criticized him nonstop.  While in high school, the Veteran was an athlete, but was a loner.  He dreaded going home because of his step father's alcoholism, negativity, and abuse.  Although he was not beaten, he was by nature, a quiet, isolated individual with schizoid personality patterns.  The examiner indicated that the Veteran's descriptions were indicative of dysthymic disorder that has been present all his life.  His symptoms include, no motivation, cyclical unemployment by design, avoidance of marriage by design, irritability, bad temper, feelings of victimization, and frustration.  The Veteran described low motivation all of his life, but denied having feelings of hopelessness, helplessness, or doom and gloom.  The examiner described the Veteran's symptoms as "low grade smoldering anhedonic dysthymia."  

The examiner further noted that the Veteran's psychiatric symptoms are constant and predictable since the age of 16, with anhedonia, low motivation, and low-grade dysthymia.  He experiences little pleasure from relationships and tends to isolate and withdraw.  There is evidence of schizoid patterns and past history of alcohol, marijuana, and cocaine use.  Following mental status examination, the examiner diagnosed the Veteran as having dysthymic disorder, since childhood and ongoing, and prominent schizoid traits.  The examiner opined that the Veteran's current dysthymic disorder existed prior to his enlistment in the military, and was not exacerbated during active duty (other than that was the onset of his substance abuse).  

The Veteran was afforded another VA psychiatric examination in October 2009, at which time he was diagnosed as having dysthymic disorder, mild, likely not service connected and personality disorder, not otherwise specified, likely schizoid traits.  He reported the onset of his depression as being during basic training and has continued in a mild form since.  Otherwise, the Veteran reported similar symptoms and experiences as in the previous VA examination.  The examiner opined that the Veteran's schizoid traits impair him more than his mild dysthymia or depression.  Overall, he stated, the Veteran's issues is more of a personality disorder issue than any Axis I issue.  The examiner opined that the Veteran's isolative tendencies and odd affect features that are part of his schizoid traits or other personality disorder "probably predates and post dates his military service."  

In May 2011, the Board requested a VHA specialist's opinion regarding the Veteran's dysthymic disorder.  The Board specifically requested that the specialist determine whether there is clear and unmistakable evidence that the Veteran's preexisting dysthymic disorder was not aggravated by his military service.  In a July 2011 response, the VHA specialist concluded that there is "obvious and manifest evidence that the appellant's preexisting dysthymic disorder was not aggravated by the service."  In so concluding, the specialist indicated that there is no evidence to show that the Veteran endorsed any traumatic event other than his ordinary military duty.  The parties to the March 2012 JMR agreed that the specialist failed to explain why the lack of a traumatic in-service event was dispositive as to the issue of aggravation.  Following remand to the Board, the case was again sent for a VHA opinion regarding dysthymic disorder and whether it was aggravated by the Veteran's military service.  

The most recent VHA opinion was received in July 2012 in the form of an addendum to the July 2011 opinion.  The VHA psychiatrist again reiterated that he did not find that the Veteran's dysthymic disorder was aggravated by his military service.  He stated that there is "obvious and manifest evidence that the appellant's preexisting dysthymic disorder was not aggravated by the service." (emphasis in original).  In reaching this conclusion, the examiner indicated that dysthymic disorder is best characterized as a long standing, fluctuating, and low-grade form of depression.  He indicated that it clinically fluctuates in and out of major depression, but the symptoms become part of the persons' day-to-day experiences.  Again, the specialist noted that the Veteran did not experience any trauma other than his ordinary military duty, but noted his in-service complaints of being tired, rundown, nervous, loss of appetite, loss of sleep, and was probably going through a personal problem.  The Veteran endorsed excessive worry and depression at discharge.  The specialist further found that the Veteran's in-service symptoms represent the exact dysthymic disorder picture.  In other words, there was no aggravation of his dysthymic disorder during service, because his symptoms were aligned with the typical symptomatology of dysthymia.  The specialist stated that he would have experienced those symptoms no matter what he was doing during that time in his life.

Additionally, the specialist indicated that symptoms associated with dysthymic disorder vary and are triggered in different ways depending on an individual's life picture.  He related that some people proceed into major depression, and others manifest its pathology on a personality level.  He further noted that there are co-morbidities with dysthymia and substance abuse.  The substance abuse can alter chronically depressed stages in dysthymic disorder.  The specialist pointed to the Veteran's reports of having used alcohol, hashish, and barbiturates during his military service.  Thus, the specialist opined that his alcohol and substance use was certainly a contributor to his depressive mood during his military service.  Following review of the claims file, including the previous VA examination reports, and for the reasons described above, the specialist found that the Veteran's dysthymic disorder preexisted service and was not aggravated thereby.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for dysthymic disorder.  

Initially, the Board notes that the Veteran's entrance examination for his period of active duty service does not list any psychiatric disorder.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any psychiatric disorder.  38 U.S.C.A. §§ 1111(West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Board notes, however, that the presumption can be rebutted by clear and unmistakable evidence.

In an April 2011 Joint Motion for Remand, the parties noted that the Board had considered and applied the presumption of soundness requirements in 38 U.S.C.A. § 1111.  They agreed that the Board had satisfied the first prong of the test for rebutting the sound condition at entry, and appropriately determined that there was clear and unmistakable evidence that the Veteran's dysthymic disorder existed prior to service.  They also agreed that the opinion upon which the Board had relied addressing the question of aggravation of that preexisting disability was inadequate (the July 2011 VHA opinion).  Thus, the issue remaining before the Board is whether there is clear and unmistakable evidence that the disorder was not aggravated during service.

As to the Veteran's period of active service from July 1971 to February 1975, the most credible in-service and post-service evidence of record clearly and unmistakably supports the conclusion that the Veteran's pre-existing dysthymic disorder was not permanently aggravated by his period of service.  In that regard, the Board finds the opinions expressed in the July 2011 VHA report and the July 2012 addendum are of very significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations to other VA examiners.  Based on the foregoing, the VHA specialist concluded that the Veteran's pre-existing dysthymic disorder did not increase in severity beyond its natural progression as a result of military service.  Importantly, the July 2011 and July 2012 VHA reports indicated that there was no evidence that dysthymic disorder was exacerbated permanently beyond its natural progression, the report extensively discussed the Veteran's lay contentions and symptomatology.  As such, the Board concludes that the examination report fully contemplated the lay evidence of record.  Thus, a complete and thorough rationale is provided for the opinions rendered.  The specialist's conclusions are fully explained and consistent with the credible evidence of record.

Moreover, the mere complaints of psychiatric symptoms in service, does not demonstrate that the underlying dysthymic disorder underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  Although there certainly is lay evidence of temporary increase in depressive symptoms in service-including a notation at discharge of depression and excessive worry due to shift work, the medical evidence of record clearly and unmistakably establishes that a permanent worsening of the Veteran's pre-existing dysthymic disorder did not occur.  Importantly the VHA specialist opined that his in-service complaints were part of his dysthymic disorder picture as the symptoms chronically continued as part of his daily experience.  

The Board acknowledges the February 2003 private opinion stating that the Veteran's depression has been an ongoing condition that most likely originated during military service.  The Board does not find, however, that this opinion should not be afforded any probative value.  Specifically, there is no indication that his private chiropractor has any specialized knowledge regarding psychology or psychiatry.  He did not indicate that he reviewed the claims file and did not otherwise provide an in-depth discussion of the Veteran's history, nor did he offer any basis or rationale for his opinion.  

Thus, the only probative evidence that the Veteran's dysthymic disorder was permanently aggravated by his period of active service is the Veteran's own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report being nervous, tired, run down, or loss of appetite/sleep.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran contends that the onset of his depression was during basic training and it has continued since.  The medical evidence of record, however, does not support these assertions and, indeed, suggests otherwise.  The Veteran reported a very difficult childhood with his step father, and he endorsed being a loner in high school, and the May 2003 VA examiner even indicated that the Veteran had some schizoid personality patterns that began in his childhood.  Thus, to the extent that the Veteran has asserted that he first experienced depression in service, the Board must find such an assertion to not be credible.  Furthermore, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Given the complex nature of the Veteran's psychiatric complaints, the Board affords far greater probative weight to the expert opinions of the medical professionals of record who, to the extent such opinions are of record, have universally concluded that the Veteran's current dysthymic disorder was not aggravated beyond its natural progression by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Finally, to the extent that the Veteran has been diagnosed as having a personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990). However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2012).  In this case, however, there is no credible suggestion or allegation that the Veteran's diagnosed personality disorder, not otherwise specified, was subject to a superimposed disease or injury or otherwise aggravated by service.  Since service, no medical professional has determined that the Veteran's personality disorder was aggravated or subject to a superimposed disease or injury in service.  Indeed, the medical opinions discussed above weigh strongly against finding any connection at all between the Veteran's personality disorder with schizoid traits and his military service.  As such, service connection for the Veteran's personality disorder is not warranted.

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's dysthymic disorder preexisted service and was not aggravated by his active service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for dysthymic disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


